Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2473
                       Lower Tribunal No. 20-15148
                          ________________


Guardian ad Litem Program and Department of Children and
                Families, o/b/o J.S.-R., a child,
                                 Appellants,

                                     vs.

               D.A., the mother, and J.S., the father,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Michelle
Alvarez Barakat, Judge.

      Karla Perkins, for appellant Department of Children and Families; Sara
Elizabeth Goldfarb, Statewide Director of Appeals and Laura J. Lee,
Assistant Director of Appeals (Tallahassee), for appellant Guardian ad Litem
Program.

      Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellee
D.A., the Mother; Marc Anthony Douthit, for appellee J.S., the Father.
Before LOGUE, LINDSEY and LOBREE, JJ.

    PER CURIAM.

    Affirmed.




                              2